Goss, C. J.
This is a companion case to State v. Nemaha County Bank, ante, p. 59, involving a controversy as to a claim of the First National Bank of Auburn against the Nemaha State Bank, represented by its receiver. The only difference *66in the cases is- that this involves a claim of Carson National Bank of Auburn, Nebraska, and is based on a draft for $1,446.17, drawn by the Nemaha County Bank on June 14, 1929, on the American National Bank of St. Joseph, Missouri. It was issued for the -same cause and followed exactly the'same course in litigation and otherwise as the drafts in the other case. The actions were tried at the same time. One bill of exceptions served both cases. They were briefed and argued together. They are controlled by identical- rules and it will serve no useful purpose to set forth here the reasons why we are of the -opinion that the judgment of the district court should be modified. We content ourselves by adopting, save as- to the claimant and the amount of the claim, the opinion and the syllabus in the First National Bank case as- ruling here.
For the reasons stated, the judgment of the district court is directed to be modified by eliminating therefrom the findings- and order requiring intervener, the Cars-on National Bank of Auburn, appellant herein, to release its claims against the assets in the hands of the American National Bank of St. Joseph, Missouri; and to be further modified by providing that, as- to- the general claim of intervener, it shall be allowed but one satisfaction of the debt on which the judgment allowing the claim is based. As so modified, the judgment is- affirmed.
Affirmed as modified.